
	
		II
		Calendar No. 213
		112th CONGRESS
		1st Session
		S. 1769
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2011
			Ms. Klobuchar (for
			 herself, Mr. Manchin,
			 Mr. Whitehouse, Mr. Reid, Mr.
			 Kerry, Mrs. Boxer,
			 Mr. Coons, Mr.
			 Begich, Mr. Lautenberg,
			 Mr. Franken, Mr. Schumer, Mr. Nelson of
			 Florida, Mr. Blumenthal,
			 Mrs. Feinstein, Mr. Levin, Mr.
			 Menendez, Mr. Brown of Ohio,
			 Ms. Stabenow, and
			 Mr. Durbin) introduced the following
			 bill; which was read the first time
		
		
			November 1, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To put workers back on the job while rebuilding and
		  modernizing America.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Rebuild America Jobs
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Buy American—Use of American iron, steel, and
				manufactured goods.
					Sec. 3. Wage rate and employment protection
				requirements.
					TITLE I—Creating Jobs Through Infrastructure
				Modernization
					Subtitle A—Immediate transportation infrastructure
				investments
					Sec. 101. Immediate transportation infrastructure
				investments.
					Subtitle B—Building and upgrading infrastructure for long-term
				development
					Sec. 121. Short title.
					Sec. 122. Findings and purpose.
					Sec. 123. Definitions.
					Sec. 124. Establishment and general authority of American
				Infrastructure Financing Authority.
					Sec. 125. Voting members of the board of directors.
					Sec. 126. Chief executive officer of AIFA.
					Sec. 127. Powers and duties of the board of
				directors.
					Sec. 128. Senior management.
					Sec. 129. Special Inspector General for AIFA.
					Sec. 130. Other personnel.
					Sec. 131. Compliance.
					Sec. 132. Terms and limitations on direct loans and loan
				guarantees.
					Sec. 133. Loan terms and repayment.
					Sec. 134. Compliance and enforcement.
					Sec. 135. Audits; reports to the President and
				Congress.
					Sec. 136. Administrative fees.
					Sec. 137. Efficiency of AIFA.
					Sec. 138. Funding.
					Subtitle C—Extension of exemption from alternative minimum tax
				treatment for certain tax-exempt bonds
					Sec. 141. Extension of exemption from alternative minimum tax
				treatment for certain tax-exempt bonds.
					TITLE II—Surtax on Millionaires
					Sec. 201. Surtax on millionaires.
				
			2.Buy American—Use
			 of American iron, steel, and manufactured goods
			(a)In
			 generalNone of the funds appropriated or otherwise made
			 available by this Act may be used for a project for the construction,
			 alteration, maintenance, or repair of a public building or public work unless
			 all of the iron, steel, and manufactured goods used in the project are produced
			 in the United States.
			(b)ExceptionSubsection
			 (a) shall not apply in any case or category of cases in which the head of the
			 Federal department or agency involved determines that—
				(1)applying
			 subsection (a) would be inconsistent with the public interest;
				(2)iron, steel, and
			 the relevant manufactured goods are not produced in the United States in
			 sufficient and reasonably available quantities and of a satisfactory quality;
			 or
				(3)inclusion of iron,
			 steel, and manufactured goods produced in the United States will increase the
			 cost of the overall project by more than 25 percent.
				(c)WaiverIf
			 the head of a Federal department or agency determines that it is necessary to
			 waive the application of subsection (a) based on a finding under subsection
			 (b), the head of the department or agency shall publish in the Federal Register
			 a detailed written justification as to why the provision is being
			 waived.
			(d)ApplicationThis
			 section shall be applied in a manner consistent with United States obligations
			 under international agreements.
			3.Wage rate and
			 employment protection requirements
			(a)In
			 generalAll laborers and mechanics employed on projects funded
			 directly by, or assisted in whole or in part by and through, the Federal
			 Government or any other entity established pursuant to this Act shall be paid
			 wages at rates not less than those prevailing on projects of a character
			 similar in the locality as determined by the Secretary of Labor in accordance
			 with subchapter IV of chapter 31 of title 40, United States Code.
			(b)Authority of
			 Secretary of LaborWith respect to the labor standards specified
			 in this section, the Secretary of Labor shall have the authority and functions
			 set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C.
			 App.) and section 3145 of title 40, United States Code.
			(c)Employee
			 protective arrangementsProjects (as defined in section 47102 of
			 title 49, United States Code) that are funded directly by, or assisted in whole
			 or in part by and through, the Federal Government or any other entity
			 established pursuant to this Act shall be subject to the requirements under
			 section 5333(b) of title 49, United States Code.
			ICreating Jobs
			 Through Infrastructure Modernization
			AImmediate
			 transportation infrastructure investments
				101.Immediate transportation infrastructure
			 investments
					(a)Grants-In-Aid
			 for airports
						(1)In
			 generalThere is made available to the Secretary of
			 Transportation $2,000,000,000 to carry out airport improvement under subchapter
			 I of chapter 471 and subchapter I of chapter 475 of title 49, United States
			 Code.
						(2)Federal share;
			 limitation on obligationsThe Federal share payable of the costs
			 for which a grant is made under this subsection, shall be 100 percent. The
			 amount made available under this subsection shall not be subject to any
			 limitation on obligations for the Grants-In-Aid for Airports program set forth
			 in any Act or in title 49, United States Code.
						(3)Distribution of
			 fundsAmounts provided to the Secretary under this subsection
			 shall not be subject to apportionment formulas, special apportionment
			 categories, or minimum percentages under chapter 471 of title 49, United States
			 Code.
						(4)AvailabilityAmounts
			 made available under this subsection shall be available for obligation during
			 the 2-year period beginning on the date of the enactment of this Act. The
			 Secretary shall obligate not less than 50 percent of the such amounts not later
			 than 1 year after the date of the enactment of this Act and obligate the
			 remaining amounts not later than 2 years after such date of enactment.
						(5)Administrative
			 expensesOf the amounts made available under this subsection, 0.3
			 percent—
							(A)shall be
			 available to the Secretary for administrative expenses;
							(B)shall remain
			 available for obligation until September 30, 2015; and
							(C)may be used in
			 conjunction with amounts otherwise provided for the administration of the
			 Grants-In-Aid for Airports program.
							(b)Next generation
			 air traffic control advancements
						(1)In
			 generalThere is made available to the Secretary of
			 Transportation $1,000,000,000 for necessary Federal Aviation Administration
			 capital, research and operating costs to carry out Next Generation air traffic
			 control system advancements.
						(2)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 during the 2-year period beginning on the date of the enactment of this
			 Act.
						(c)Highway
			 infrastructure investment
						(1)In
			 generalThere is made available to the Secretary of
			 Transportation $27,000,000,000 for—
							(A)restoration,
			 repair, construction and other activities eligible under section 133(b) of
			 title 23, United States Code; and
							(B)passenger and
			 freight rail transportation and port infrastructure projects eligible for
			 assistance under section 601(a)(8) of title 23, United States Code.
							(2)Federal share;
			 limitation on obligationsThe Federal share payable on account of
			 any project or activity carried out with funds made available under this
			 subsection shall be, at the option of the recipient, up to 100 percent of the
			 total cost of such project or activity. The amount made available under this
			 subsection shall not be subject to any limitation on obligations for
			 Federal-aid highways and highway safety construction programs set forth in any
			 Act or in title 23, United States Code.
						(3)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 during the 2-year period beginning on the date of the enactment of this Act.
			 The Secretary shall obligate not less than 50 percent of the such amounts not
			 later than 1 year after the date of the enactment of this Act and obligate the
			 remaining amounts not later than 2 years after such date of enactment.
						(4)Distribution of
			 funds
							(A)ApportionmentAfter
			 making the set-asides required under paragraphs (8), (9), (10), (11), and (13),
			 and not later than 30 days after the date of the enactment of this Act—
								(i)50
			 percent of the remaining amounts made available under this subsection shall be
			 apportioned to States using the formula set forth in section 104(b)(3) of title
			 23, United States Code; and
								(ii)the remaining
			 amounts shall be apportioned to States in the same ratio as the obligation
			 limitation for fiscal year 2010 was distributed among the States in accordance
			 with the formula specified in section 120(a)(6) of the Department of
			 Transportation Appropriations Act, 2010 (title I of division A of Public Law
			 111–117).
								(B)State planning
			 and oversight expensesOf amounts apportioned under subparagraph
			 (A), a State may use up to 0.5 percent for activities related to projects
			 funded under this subsection, including activities eligible under sections 134
			 and 135 of title 23, United States Code, State administration of subgrants, and
			 State oversight of subrecipients.
							(5)Redistribution
							(A)Initial
			 allocationThe Secretary shall, 180 days following the date of
			 apportionment, withdraw from each State an amount equal to 50 percent of the
			 funds apportioned under paragraph (4) to that State (excluding funds
			 suballocated within the State) less the amount of funding obligated (excluding
			 funds suballocated within the State), and the Secretary shall redistribute such
			 amounts to other States that have had no funds withdrawn under this
			 subparagraph in the manner described in section 120(c) of division A of Public
			 Law 111–117.
							(B)Subsequent
			 allocationOne year following the date of apportionment, the
			 Secretary shall withdraw from each recipient of funds apportioned under
			 paragraph (4) any unobligated funds, and the Secretary shall redistribute such
			 amounts to States that have had no funds withdrawn under this paragraph
			 (excluding funds suballocated within the State) in the manner described in
			 section 120(c) of division A of Public Law 111–117.
							(C)ExtensionAt
			 the request of a State, the Secretary may provide an extension of the 1-year
			 period only to the extent that the Secretary determines that the State has
			 encountered extreme conditions that create an unworkable bidding environment or
			 other extenuating circumstances. Before granting an extension, the Secretary
			 shall provide a thorough justification for the extension in a written
			 notification submitted to the Committee
			 on Environment and Public Works of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives.
							(6)Transportation
			 enhancementsThree percent of the amounts apportioned to a State
			 under paragraph (4) shall be set aside for the purposes described in section
			 133(d)(2) of title 23, United States Code (without regard to the comparison to
			 fiscal year 2005).
						(7)SuballocationThirty
			 percent of the amounts apportioned to a State under this subsection shall be
			 suballocated within the State in the manner and for the purposes described in
			 the first sentence of sections 133(d)(3)(A), 133(d)(3)(B), and 133(d)(3)(D) of
			 title 23, United States Code. Such suballocation shall be conducted in every
			 State. Amounts suballocated within a State to urbanized areas and other areas
			 shall not be subject to the redistribution of amounts required 180 days after
			 the date of apportionment of funds provided by paragraph (6)(A).
						(8)Puerto rico and
			 territorial highway programsOf the amounts provided under this
			 subsection, $105,000,000 shall be set aside for the Puerto Rico highway program
			 authorized under section 165 of title 23, United States Code, and $45,000,000
			 shall be for the territorial highway program authorized under section 215 of
			 title 23, United States Code.
						(9)Federal lands
			 and indian reservationsOf the amounts provided under this
			 subsection, $550,000,000 shall be set aside for investments in transportation
			 at Indian reservations and Federal lands in accordance with the following
			 requirements:
							(A)Of the funds set
			 aside by this paragraph, $310,000,000 shall be for the Indian Reservation Roads
			 program, $170,000,000 shall be for the Park Roads and Parkways program,
			 $60,000,000 shall be for the Forest Highway Program, and $10,000,000 shall be
			 for the Refuge Roads program.
							(B)For investments at
			 Indian reservations and Federal lands, priority shall be given to capital
			 investments, and to projects and activities that can be completed within 2
			 years of enactment of this Act.
							(C)One year following
			 the enactment of this Act, to ensure the prompt use of the funding provided for
			 investments at Indian reservations and Federal lands, the Secretary shall have
			 the authority to redistribute unobligated funds within the respective program
			 for which the funds were appropriated.
							(D)Up to 4 percent of
			 the funding provided for Indian Reservation Roads may be used by the Secretary
			 of the Interior for program management and oversight and project-related
			 administrative expenses.
							(E)Section
			 134(f)(3)(C)(ii)(II) of title 23, United States Code, shall not apply to funds
			 set aside under this paragraph.
							(10)Job
			 training
							(A)In
			 generalOf the amounts provided under this subsection,
			 $50,000,000 shall be set aside for the development and administration of
			 transportation training programs under section 140(b) title 23, United States
			 Code.
							(B)Competitive
			 awardAmounts set aside under this paragraph shall be
			 competitively awarded and used for the purpose of providing training,
			 apprenticeship (including Registered Apprenticeship), skill development, and
			 skill improvement programs, as well as summer transportation institutes and may
			 be transferred to, or administered in partnership with, the Secretary of Labor
			 and shall demonstrate to the Secretary of Transportation program outcomes,
			 including—
								(i)impact on areas
			 with transportation workforce shortages;
								(ii)diversity of
			 training participants;
								(iii)number of
			 participants obtaining certifications or credentials required for specific
			 types of employment;
								(iv)employment
			 outcome metrics, such as job placement and job retention rates, established in
			 consultation with the Secretary of Labor and consistent with metrics used by
			 programs under the Workforce Investment Act;
								(v)to
			 the extent practical, evidence that the program did not preclude workers that
			 participate in training or apprenticeship activities under the program from
			 being referred to, or hired on, projects funded under this chapter; and
								(vi)identification of
			 areas of collaboration with the Department of Labor programs, including
			 co-enrollment.
								(C)CertificationTo
			 be eligible to receive a competitively awarded grant under this subsection, a
			 State must certify that at least 0.1 percent of the amounts apportioned under
			 the Surface Transportation Program and Bridge Program will be obligated in the
			 first fiscal year after the date of the enactment of this Act for job training
			 activities, in accordance with section 140(b) of title 23, United States
			 Code.
							(11)Disadvantaged
			 business enterprisesOf the amounts provided under this
			 subsection, $10,000,000 shall be set aside for training programs and assistance
			 programs under section 140(c) of title 23, United States Code. Amounts set
			 aside under this paragraph should be allocated to businesses that have proven
			 success in adding staff while effectively completing projects.
						(12)ConditionsAmounts
			 made available under this subsection—
							(A)shall be
			 administered as if apportioned under chapter 1 of title 23, United States Code,
			 except for—
								(i)amounts made
			 available for investments in transportation at Indian reservations and Federal
			 lands and for the territorial highway program, which shall be administered in
			 accordance with chapter 2 of such title 23; and
								(ii)amounts made
			 available for disadvantaged business enterprises bonding assistance, which
			 shall be administered in accordance with chapter 3 of title 49, United States
			 Code;
								(B)may not be
			 obligated for the purposes authorized under section 115(b) of title 23, United
			 States Code;
							(C)shall be in
			 addition to any and all funds provided for fiscal years 2011 and 2012 in any
			 other Act for Federal-aid Highways and shall not affect the
			 distribution of funds provided for Federal-aid Highways in any
			 other Act; and
							(D)shall be subject
			 to the requirements under section 1101(b) of SAFETEA-LU (Public Law
			 109–59).
							(13)OversightThe
			 Administrator of the Federal Highway Administration may set aside up to 0.15
			 percent of the amounts provided under this subsection to fund the oversight by
			 the Administrator of projects and activities carried out with amounts made
			 available to the Federal Highway Administration under this Act. Such amounts
			 shall be available through September 30, 2015.
						(d)Capital
			 assistance for high-Speed rail corridors and intercity passenger rail
			 service
						(1)In
			 general
							(A)GrantsThere
			 is made available to the Secretary of Transportation $4,000,000,000, which
			 shall be used—
								(i)for
			 grants for high-speed rail projects authorized under sections 26104 and 26106
			 of title 49, United States Code
								(ii)for capital
			 investment grants to support intercity passenger rail service authorized under
			 section 24406 of such title 49;
								(iii)congestion
			 grants authorized under section 24105 of such title 49; and
								(iv)to
			 enter into cooperative agreements for the purposes set forth in clauses (i)
			 through (iii).
								(B)OversightThe
			 Administrator of the Federal Railroad Administration may retain up to 1 percent
			 of the amounts made available under subparagraph (A) for award and oversight by
			 the Administrator of the grants made under this subsection. Such amount shall
			 remain available for obligation until September 30, 2015.
							(2)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 during the 2-year period beginning on the date of the enactment of this Act.
			 The Secretary shall obligate not less than 50 percent of the such amounts not
			 later than 1 year after the date of the enactment of this Act and obligate the
			 remaining amounts not later than 2 years after such date of enactment.
						(3)Federal
			 shareThe Federal share payable of the costs for which a grant or
			 cooperative agreements is made under this subsection shall be, at the option of
			 the recipient, up to 100 percent.
						(4)Interim
			 guidanceThe Secretary shall issue interim guidance to applicants
			 covering application procedures and administer the grants provided under this
			 subsection pursuant to that guidance until final regulations are issued.
						(5)Intercity
			 passenger rail corridorsNot less than 85 percent of the amounts
			 provided under this subsection shall be for cooperative agreements that lead to
			 the development of entire segments or phases of intercity or high-speed rail
			 corridors.
						(6)Conditions
							(A)In addition to the
			 provisions of title 49, United States Code, that apply to each of the
			 individual programs funded under this subsection, subsections (a)(2) and (i) of
			 section 24402(i) of title 49, United States Code, and subsections (a) and (c)
			 of section 24403 of such title 49, shall also apply to amounts provided under
			 this subsection.
							(B)A project need not
			 be in a State rail plan developed under chapter 227 of title 49, United States
			 Code, to be eligible for assistance under this subsection.
							(C)Recipients of
			 grants under this paragraph shall conduct all procurement transactions using
			 such grant funds in a manner that provides full and open competition, as
			 determined by the Secretary, in compliance with existing labor
			 agreements.
							(e)Capital grants
			 to the national railroad passenger corporation
						(1)In
			 generalThere is made available $2,000,000,000 to the Secretary
			 of Transportation to award capital grants to the National Railroad Passenger
			 Corporation (Amtrak), as authorized by section 101(c) of the Passenger Rail
			 Investment and Improvement Act of 2008 (Public Law 110–432).
						(2)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 during the 2-year period beginning on the date of the enactment of this Act.
			 The Secretary shall obligate not less than 50 percent of the such amounts not
			 later than 1 year after the date of the enactment of this Act and obligate the
			 remaining amounts not later than 2 years after such date of enactment.
						(3)Project
			 priorityThe priority for the use of funds shall be given to
			 projects for the repair, rehabilitation, or upgrade of railroad assets or
			 infrastructure, and for capital projects that expand passenger rail capacity
			 including the rehabilitation of rolling stock.
						(4)Conditions
							(A)None of the
			 amounts under this subsection shall be used to subsidize the operating losses
			 of Amtrak.
							(B)Amounts provided
			 under this subsection shall be awarded not later than 90 days after the date of
			 the enactment of this Act.
							(C)The Secretary
			 shall take measures to ensure that projects funded under this subsection shall
			 be completed not later than 2 years after the date of the enactment of this
			 Act, and shall serve to supplement and not supplant planned expenditures for
			 such activities from other Federal, State, local and corporate sources. The
			 Secretary shall submit written certification to the
			 Committee on Appropriations of the
			 Senate and the Committee on
			 Armed Services of the House of Representatives that the
			 Secretary is in compliance with this subparagraph.
							(5)OversightThe
			 Administrator of the Federal Railroad Administration may set aside 0.5 percent
			 of the amounts provided under this subsection to fund the oversight by the
			 Administrator of projects and activities carried out with funds made available
			 in this subsection, and such amounts shall be available through September 30,
			 2015.
						(f)Transit capital
			 assistance
						(1)In
			 generalThere is made available to the Secretary of
			 Transportation $3,000,000,000 for grants for transit capital assistance grants
			 as defined by section 5302(a)(1) of title 49, United States Code.
			 Notwithstanding any provision of chapter 53 of such title 49, a recipient of
			 funding under this subsection may use up to 10 percent of such funding for the
			 operating costs of equipment and facilities for use in public transportation or
			 for other eligible activities.
						(2)Federal share;
			 limitation on obligationsThe applicable requirements of chapter
			 53 of title 49, United States Code, shall apply to funding provided under this
			 subsection, except that the Federal share of the costs for which any grant is
			 made under this subsection shall be, at the option of the recipient, up to 100
			 percent. The amount made available under this subsection shall not be subject
			 to any limitation on obligations for transit programs set forth in any Act or
			 chapter 53 of title 49, United States Code.
						(3)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 during the 2-year period beginning on the date of the enactment of this Act.
			 The Secretary shall obligate not less than 50 percent of the such amounts not
			 later than 1 year after the date of the enactment of this Act and obligate the
			 remaining amounts not later than 2 years after such date of enactment.
						(4)Distribution of
			 fundsThe Secretary of Transportation shall—
							(A)provide 80 percent
			 of the funds appropriated under this subsection for grants under section 5307
			 of title 49, United States Code, and apportion such funds in accordance with
			 section 5336 of such title;
							(B)provide 10 percent
			 of the funds appropriated under this subsection in accordance with section 5340
			 of such title; and
							(C)provide 10 percent
			 of the funds appropriated under this subsection for grants under section 5311
			 of title 49, United States Code, and apportion such funds in accordance with
			 such section.
							(5)ApportionmentAmounts
			 apportioned under this subsection shall be apportioned not later than 21 days
			 after the date of the enactment of this Act.
						(6)Redistribution
							(A)Initial
			 allocationThe Secretary of Transportation shall, 180 days
			 following the date of apportionment, withdraw from each urbanized area or State
			 an amount equal to 50 percent of the amounts apportioned to such urbanized
			 areas or States less the amount of funding obligated, and the Secretary shall
			 redistribute such amounts to other urbanized areas or States that have had no
			 funds withdrawn under this subparagraph utilizing whatever method the
			 determines to be appropriate to ensure that all funds redistributed under this
			 subparagraph shall be utilized promptly.
							(B)Subsequent
			 allocationOne year following the date of apportionment, the
			 Secretary shall withdraw from each urbanized area or State any unobligated
			 funds, and the Secretary shall redistribute such amounts to other urbanized
			 areas or States that have had no amounts withdrawn under this paragraph
			 utilizing whatever method the determines to be appropriate to ensure that all
			 funds redistributed under this subparagraph shall be utilized promptly.
							(C)ExtensionAt
			 the request of an urbanized area or State, the Secretary may provide an
			 extension of the 1-year period only to the extent that the Secretary determines
			 that the urbanized area or State has encountered an unworkable bidding
			 environment or other extenuating circumstances. Before granting an extension,
			 the Secretary shall provide a thorough justification for the extension in a
			 written notification submitted to the Committee on Environment and Public Works of the
			 Senate and the Committee on
			 Transportation and Infrastructure of the House of
			 Representatives.
							(7)Conditions
							(A)Of the amounts
			 provided for section 5311 of title 49, United States Code, 2.5 percent shall be
			 made available for subsection (c)(1) of such section.
							(B)Amounts
			 appropriated under this subsection shall be subject to the requirements under
			 section 1101(b) of SAFETEA-LU (Public Law 109–59).
							(C)Amounts
			 appropriated under this subsection may not be commingled with amounts
			 appropriated in any prior fiscal year.
							(8)OversightNotwithstanding
			 any other provision of law—
							(A)0.3 percent of
			 the amounts provided for grants under sections 5307 and 5340 of title 49,
			 United States Code, and 0.3 percent of the amounts provided for grants under
			 section 5311 of such title 49, shall be available for administrative expenses
			 and program management oversight; and
							(B)amounts set aside
			 under subparagraph (A) shall be available through September 30, 2015.
							(g)State of good
			 repair
						(1)In
			 generalThere is made available to the Secretary of
			 Transportation $6,000,000,000 for capital expenditures authorized under
			 paragraphs (2) and (3) of section 5309(b) of title 49, United States
			 Code.
						(2)Federal
			 shareThe applicable requirements under chapter 53 of title 49,
			 United States Code, shall apply to amounts made available under this
			 subsection, except that the Federal share of the costs for which a grant is
			 made under this subsection shall be, at the option of the recipient, up to 100
			 percent.
						(3)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 during the 2-year period beginning on the date of the enactment of this Act.
			 The Secretary shall obligate not less than 50 percent of the such amounts not
			 later than 1 year after the date of the enactment of this Act and obligate the
			 remaining amounts not later than 2 years after such date of enactment.
						(4)Distribution of
			 funds
							(A)Fixed guideway
			 systemsNot later than 30 days after the date of the enactment of
			 this Act, the Secretary of Transportation shall apportion not less than 75
			 percent of the amounts made available under this subsection for the
			 modernization of fixed guideway systems pursuant to the formula set forth in
			 section 5336(b) title 49, United States Code (other than paragraph
			 (2)(A)(ii)).
							(B)Bus
			 systemsNot later than 30 days after the date of the enactment of
			 this Act, the Secretary of Transportation shall apportion not less than 25
			 percent of the amounts appropriated under this subsection for the restoration
			 or replacement of existing public transportation assets related to bus systems
			 pursuant to the formula set forth in section 5336 (other than subsection
			 (b)).
							(5)Redistribution
							(A)Initial
			 allocationThe Secretary of Transportation shall, 180 days
			 following the date of apportionment, withdraw from each urbanized area an
			 amount equal to 50 percent of the amounts apportioned to such urbanized area
			 less the amount of funding obligated, and the Secretary shall redistribute such
			 amounts to other urbanized areas that have had no funds withdrawn under this
			 paragraph utilizing whatever method the determines to be appropriate to ensure
			 that all funds redistributed under this subparagraph shall be utilized
			 promptly.
							(B)Subsequent
			 allocationOne year after the date of apportionment, the
			 Secretary shall withdraw from each urbanized area any unobligated funds, and
			 the Secretary shall redistribute such amounts to other urbanized areas that
			 have had no amounts withdrawn under this paragraph utilizing whatever method
			 the determines to be appropriate to ensure that all funds redistributed under
			 this subparagraph shall be utilized promptly.
							(C)ExtensionAt
			 the request of an urbanized area, the Secretary may provide an extension of the
			 1-year period if the Secretary determines that the urbanized area has
			 encountered an unworkable bidding environment or other extenuating
			 circumstances. Before granting an extension, the Secretary shall provide a
			 thorough justification for the extension in a written notification submitted to
			 the Committee on Environment and Public
			 Works of the Senate and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
							(6)Conditions
							(A)Amounts
			 appropriated under this subsection shall be subject to the requirements under
			 section 1101(b) of SAFETEA-LU (Public Law 109–59).
							(B)Amounts
			 appropriated under this subsection may not be commingled with amounts
			 appropriated in any prior fiscal year.
							(7)OversightNotwithstanding
			 any other provision of law, 0.3 percent of the funds under this subsection
			 shall be available for administrative expenses and program management oversight
			 and shall remain available for obligation until September 30, 2015.
						(h)Transportation
			 infrastructure grants and financing
						(1)In
			 generalThere is made available to the Secretary of
			 Transportation $5,000,000,000 for capital investments in surface transportation
			 infrastructure. The Secretary shall distribute amounts made available under
			 this subsection as discretionary grants to be awarded to State and local
			 governments or transit agencies on a competitive basis for projects that will
			 have a significant impact on the Nation, a metropolitan area, or a
			 region.
						(2)Federal share;
			 limitation on obligationsThe Federal share payable of the costs
			 for which a grant is made under this subsection shall be 100 percent.
						(3)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 during the 2-year period beginning on the date of the enactment of this Act.
			 The Secretary shall obligate not less than 50 percent of the such amounts not
			 later than 1 year after the date of the enactment of this Act and obligate the
			 remaining amounts not later than 2 years after such date of enactment.
						(4)Project
			 eligibilityProjects eligible for funding provided under this
			 subsection include—
							(A)highway or bridge
			 projects eligible under title 23, United States Code, including interstate
			 rehabilitation, improvements to the rural collector road system, the
			 reconstruction of overpasses and interchanges, bridge replacements, seismic
			 retrofit projects for bridges, and road realignments;
							(B)public
			 transportation projects eligible under chapter 53 of title 49, United States
			 Code, including investments in projects participating in the New Starts or
			 Small Starts programs that will expedite the completion of those projects and
			 their entry into revenue service;
							(C)passenger and
			 freight rail transportation projects; and
							(D)port
			 infrastructure investments, including projects that connect ports to other
			 modes of transportation and improve the efficiency of freight movement.
							(5)TIFIA
			 programThe Secretary may transfer amounts made available under
			 this subsection to the Federal Highway Administration for the purpose of paying
			 the subsidy and administrative costs of projects eligible for federal credit
			 assistance under chapter 6 of title 23, United States Code, if the Secretary
			 determines that such use would advance the purposes of this subsection.
						(6)Project
			 priorityThe Secretary shall give priority to projects that are
			 expected to be completed not later than 3 years after the date of the enactment
			 of this Act.
						(7)Deadline for
			 issuance of competition criteriaNot later than 90 days after the
			 date of the enactment of this Act, the Secretary shall publish criteria on
			 which to base the competition for any grants awarded under this subsection. The
			 Secretary shall require applications for funding under this subsection to be
			 submitted not later than 180 days after the publication of the criteria, and
			 announce all projects selected to be funded from such amounts not later than 1
			 year after the date of the enactment of the Act.
						(8)Applicability of
			 title 40, united states codeEach project conducted using funds
			 provided under this subsection shall comply with the requirements under
			 subchapter IV of chapter 31 of title 40, United States Code.
						(9)Administrative
			 expensesThe Secretary may retain up to 0.5 percent of the
			 amounts provided under this subsection, and may transfer portions of those
			 funds to the Administrator of the Federal Highway Administration, the
			 Administrator of the Federal Transit Administration, the Administrator of the
			 Federal Railroad Administration, and the Administrator of the Maritime
			 Administration, to fund the award and oversight of grants made under this
			 subsection. Amounts retained under this paragraph shall remain available for
			 obligation until September 30, 2015.
						(i)Local
			 hiring
						(1)In
			 generalWith regard to the funding made available under
			 subsections (a) through (h), the Secretary of Transportation may establish
			 standards under which a contract for construction may be advertised that
			 contains requirements for the employment of individuals residing in or adjacent
			 to any of the areas in which the work is to be performed to perform
			 construction work required under the contract, if—
							(A)all or part of the
			 construction work performed under the contract occurs in an area designated by
			 the Secretary as an area of high unemployment, using data reported by the
			 United States Department of Labor, Bureau of Labor Statistics;
							(B)the estimated cost
			 of the project of which the contract is a part is greater than $10,000,000,
			 except that the estimated cost of the project in the case of construction
			 funded under subsection (c) shall be greater than $50,000,000; and
							(C)the recipient may
			 not require the hiring of individuals who do not have the necessary skills to
			 perform work in any craft or trade unless the recipient establishes reasonable
			 provisions to train such individuals to perform any such work under the
			 contract effectively.
							(2)Project
			 standards
							(A)In
			 generalAny standards established by the Secretary under this
			 section shall ensure that any requirements under subsection (c)(1)—
								(i)do
			 not compromise the quality of the project;
								(ii)are
			 reasonable in scope and application;
								(iii)do
			 not unreasonably delay the completion of the project; and
								(iv)do
			 not unreasonably increase the cost of the project.
								(B)Available
			 programsA portion of the amounts made available under
			 subsections (a) through (h) may be allocated by the recipients of such funding
			 for training programs that comply with paragraph (1)(C). The Secretary of Labor
			 shall make available its qualifying workforce and training development programs
			 to recipients desiring to establish training programs that comply with
			 paragraph (1)(C).
							(3)Implementing
			 regulationsThe Secretary shall promulgate final regulations to
			 implement this subsection.
						(j)Administrative
			 provisions
						(1)Applicability of
			 title 40Each project using amounts provided under this section
			 shall comply with the requirements under subchapter IV of chapter 31 of title
			 40, United States Code.
						(2)Buy
			 americanSection 1605 of division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) shall apply to each project
			 conducted using amounts made available under this section.
						BBuilding and
			 upgrading infrastructure for long-term development
				121.Short
			 titleThis subtitle may be
			 cited as the Building and Upgrading
			 Infrastructure for Long-Term Development.
				122.Findings and
			 purpose
					(1)FindingsCongress
			 finds that—
						(A)infrastructure has
			 always been a vital element of the economic strength of the United States and a
			 key indicator of the international leadership of the United States;
						(B)the Erie Canal,
			 the Hoover Dam, the railroads, and the interstate highway system are all
			 testaments to American ingenuity and have helped propel and maintain the United
			 States as the world’s largest economy;
						(C)according to the
			 World Economic Forum’s Global Competitiveness Report, the United States fell to
			 second place in 2009, and dropped to fourth place overall in 2010, however, in
			 the Quality of overall infrastructure category of the same
			 report, the United States ranked 23rd in the world;
						(D)according to the
			 World Bank’s 2010 Logistic Performance Index, the capacity of countries to
			 efficiently move goods and connect manufacturers and consumers with
			 international markets is improving around the world, and the United States now
			 ranks seventh in the world in logistics-related infrastructure behind countries
			 from both Europe and Asia;
						(E)according to a
			 January 2009 report from the University of Massachusetts/Alliance for American
			 Manufacturing entitled Employment, Productivity and Growth,
			 infrastructure investment is a highly effective engine of job
			 creation;
						(F)according to the
			 American Society of Civil Engineers, the current condition of the
			 infrastructure in the United States earns a grade point average of D, and an
			 estimated $2,200,000,000,000 investment is needed over the next 5 years to
			 bring American infrastructure up to adequate condition;
						(G)according to the
			 National Surface Transportation Policy and Revenue Study Commission,
			 $225,000,000,000 is needed annually from all sources for the next 50 years to
			 upgrade the United States surface transportation system to a state of good
			 repair and create a more advanced system;
						(H)the current
			 infrastructure financing mechanisms of the United States, both on the Federal
			 and State level, will fail to meet current and foreseeable demands and will
			 create large funding gaps;
						(I)published reports
			 state that there may not be enough demand for municipal bonds to maintain the
			 same level of borrowing at the same rates, resulting in significantly decreased
			 infrastructure investment at the State and local level;
						(J)current funding
			 mechanisms are not readily scalable and do not—
							(i)serve large
			 in-State or cross jurisdiction infrastructure projects, projects of regional or
			 national significance, or projects that cross sector silos;
							(ii)sufficiently
			 catalyze private sector investment; or
							(iii)ensure the
			 optimal return on public resources;
							(K)although grant
			 programs of the United States Government must continue to play a central role
			 in financing the transportation, environment, and energy infrastructure needs
			 of the United States, current and foreseeable demands on existing Federal,
			 State, and local funding for infrastructure expansion clearly exceed the
			 resources to support these programs by margins wide enough to prompt serious
			 concerns about the United States ability to sustain long-term economic
			 development, productivity, and international competitiveness;
						(L)the capital
			 markets, including pension funds, private equity funds, mutual funds, sovereign
			 wealth funds, and other investors, have a growing interest in infrastructure
			 investment and represent hundreds of billions of dollars of potential
			 investment; and
						(M)the establishment
			 of a United States Government-owned, independent, professionally managed
			 institution that could provide credit support to qualified infrastructure
			 projects of regional and national significance, making transparent merit-based
			 investment decisions based on the commercial viability of infrastructure
			 projects, would catalyze the participation of significant private investment
			 capital.
						(2)PurposeThe
			 purpose of this subtitle is to facilitate investment in, and long-term
			 financing of, economically viable infrastructure projects of regional or
			 national significance in a manner that—
						(A)complements
			 existing Federal, State, local, and private funding sources for these
			 projects;
						(B)introduces a
			 merit-based system for financing such projects; and
						(C)mobilizes
			 significant private sector investment, creates jobs, and ensures United States
			 competitiveness through an institution that limits the need for ongoing Federal
			 funding.
						123.DefinitionsIn this subtitle:
					(1)AIFAThe
			 term AIFA means the American Infrastructure Financing Authority
			 established under this subtitle.
					(2)Blind
			 trustThe term blind trust means a trust in which
			 the beneficiary has no knowledge of the specific holdings and no rights over
			 how those holdings are managed by the fiduciary of the trust prior to the
			 dissolution of the trust.
					(3)Board of
			 directorsThe term Board of Directors means Board of
			 Directors of AIFA.
					(4)ChairpersonThe
			 term Chairperson means the Chairperson of the Board of Directors
			 of AIFA.
					(5)Chief executive
			 officerThe term chief executive officer means the
			 chief executive officer of AIFA, appointed under section 126.
					(6)Cost; direct
			 loanThe terms cost and direct loan
			 have the meanings given such terms in section 502 of the Federal Credit Reform
			 Act of 1990 (2 U.S.C. 661a).
					(7)Eligible
			 entityThe term eligible entity means an individual,
			 corporation, partnership (including a public-private partnership), joint
			 venture, trust, State, or other non-Federal governmental entity, including a
			 political subdivision or any other instrumentality of a State, or a revolving
			 fund.
					(8)Infrastructure
			 projects
						(A)In
			 generalThe term eligible infrastructure project
			 means any non-Federal transportation, water, or energy infrastructure project,
			 or an aggregation of such infrastructure projects, as provided in this
			 subtitle.
						(B)Transportation
			 infrastructure projectThe term transportation
			 infrastructure project means the construction, alteration, or repair,
			 including the facilitation of intermodal transit, of the following
			 subsectors:
							(i)Highway or
			 road.
							(ii)Bridge.
							(iii)Mass
			 transit.
							(iv)Inland
			 waterways.
							(v)Commercial
			 ports.
							(vi)Airports.
							(vii)Air traffic
			 control systems.
							(viii)Passenger rail,
			 including high-speed rail.
							(ix)Freight rail
			 systems.
							(C)Water
			 infrastructure projectThe term water infrastructure
			 project means the construction, consolidation, alteration, or repair of
			 the following subsectors:
							(i)Wastewater
			 treatment facility.
							(ii)Storm water
			 management system.
							(iii)Dam.
							(iv)Solid waste
			 disposal facility.
							(v)Drinking water
			 treatment facility.
							(vi)Levee.
							(vii)Open space
			 management system.
							(D)Energy
			 infrastructure projectThe term energy infrastructure
			 project means the construction, alteration, or repair of the following
			 subsectors:
							(i)Pollution reduced
			 energy generation.
							(ii)Transmission and
			 distribution.
							(iii)Storage.
							(iv)Energy efficiency
			 enhancements for buildings, including public and commercial buildings.
							(E)Board authority
			 to modify subsectorsThe Board of Directors may make
			 modifications to the subsectors set forth in subparagraphs (B) through (D) by a
			 vote of not fewer than 5 of the voting members of the Board of
			 Directors.
						(9)Investment
			 prospectus
						(A)In
			 generalThe term investment prospectus means the
			 processes and publications described in this subsection that will guide the
			 priorities and strategic focus for the Bank’s investments. The investment
			 prospectus shall follow rulemaking procedures under section 553 of title 5,
			 United States Code.
						(B)PublicationNot
			 later than 1 year after the date of the enactment of this Act, the Bank shall
			 publish a detailed description of its strategy in an Investment Prospectus
			 that—
							(i)specifies what the
			 Bank shall consider significant to the economic competitiveness of the United
			 States or a region thereof in a manner consistent with the primary
			 objective;
							(ii)specifies the
			 priorities and strategic focus of the Bank in forwarding its strategic
			 objectives and carrying out the Bank strategy;
							(iii)specifies the
			 priorities and strategic focus of the Bank in promoting greater efficiency in
			 the movement of freight;
							(iv)specifies the
			 priorities and strategic focus of the Bank in promoting the use of innovation
			 and best practices in the planning, design, development and delivery of
			 projects;
							(v)describes in
			 detail the framework and methodology for calculating application qualification
			 scores and associated ranges as specified in this subchapter, along with the
			 data to be requested from applicants and the mechanics of calculations to be
			 applied to that data to determine qualification scores and ranges;
							(vi)describes how
			 selection criteria will be applied by the Chief Executive Officer in
			 determining the competitiveness of an application and its qualification score
			 and range relative to other current applications and previously funded
			 applications; and
							(vii)describes how
			 the qualification score and range methodology and project selection framework
			 are consistent with maximizing the Bank goals in urban and rural areas.
							(C)ApprovalThe
			 Investment Prospectus and any subsequent updates to the Investment Prospectus
			 shall be approved by a majority vote of the Board of Directors prior to
			 publication.
						(D)UpdatesThe
			 Bank shall update the Investment Prospectus on every biennial anniversary of
			 its original publication.
						(10)Investment-grade
			 ratingThe term investment-grade rating means a
			 rating of BBB minus, Baa3, or higher assigned to an infrastructure project by a
			 ratings agency.
					(11)Loan
			 guaranteeThe term loan guarantee has the meaning
			 given such term in section 502 of the Federal Credit Reform Act of 1990 (2
			 U.S.C. 661a).
					(12)Public-private
			 partnershipThe term public-private partnership
			 means any eligible entity—
						(A)(i)which is undertaking the
			 development of all or part of an infrastructure project that will have a public
			 benefit, pursuant to requirements established in one or more contracts between
			 the entity and a State or an instrumentality of a State; or
							(ii)the activities of which, with
			 respect to such an infrastructure project, are subject to regulation by a State
			 or any instrumentality of a State;
							(B)which owns,
			 leases, or operates or will own, lease, or operate, the project in whole or in
			 part; and
						(C)the participants
			 in which include not fewer than 1 nongovernmental entity with significant
			 investment and some control over the project or project vehicle.
						(13)Rural
			 infrastructure projectThe term rural infrastructure
			 project means an infrastructure project in a rural area (as defined in
			 section 343(a)(13)(A) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1991(a)(13)(A))).
					(14)SecretaryUnless
			 the context otherwise requires, the term Secretary means the
			 Secretary of the Treasury or the designee of the Secretary of the
			 Treasury.
					(15)Senior
			 managementThe term senior management means—
						(A)the chief
			 financial officer, chief risk officer, chief compliance officer, general
			 counsel, chief lending officer, and chief operations officer of AIFA
			 established under section 128; and
						(B)such other
			 officers as the Board of Directors may, by majority vote, add to senior
			 management.
						(16)StateThe
			 term State includes the District of Columbia, Puerto Rico, Guam,
			 American Samoa, the Virgin Islands, the Commonwealth of Northern Mariana
			 Islands, and any other territory of the United States.
					124.Establishment
			 and general authority of American Infrastructure Financing Authority
					(a)Establishment of
			 AIFAThe American Infrastructure Financing Authority is
			 established as a wholly owned Government corporation.
					(b)General
			 authority of AIFAAIFA shall provide direct loans and loan
			 guarantees to facilitate infrastructure projects that are both economically
			 viable and of regional or national significance, and shall have such other
			 authority, as provided in this subtitle.
					(c)Incorporation
						(1)In
			 generalThe Board of Directors first appointed shall be deemed
			 the incorporator of AIFA, and the incorporation shall be held to have been
			 effected from the date of the first meeting of the Board of Directors.
						(2)Corporate
			 officeAIFA shall—
							(A)maintain an office
			 in Washington, DC; and
							(B)for purposes of
			 venue in civil actions, be considered to be a resident of Washington,
			 DC.
							(d)Responsibility
			 of the secretaryThe Secretary shall take such action as may be
			 necessary to assist in implementing AIFA, and in carrying out the purpose of
			 this Act.
					(e)Rule of
			 constructionChapter 91 of title 31, United States Code, does not
			 apply to AIFA, unless otherwise specifically provided in this subtitle.
					125.Voting members
			 of the board of directors
					(a)Voting
			 membership of the board of directors
						(1)In
			 generalAIFA shall have a Board of Directors consisting of 7
			 voting members appointed by the President, by and with the advice and consent
			 of the Senate, not more than 4 of whom shall be from the same political
			 party.
						(2)ChairpersonOne
			 of the voting members of the Board of Directors shall be designated by the
			 President to serve as Chairperson.
						(3)Congressional
			 recommendationsNot later than 30 days after the date of the
			 enactment of this Act, the majority leader of the Senate, the minority leader
			 of the Senate, the Speaker of the House of Representatives, and the minority
			 leader of the House of Representatives shall each submit a recommendation to
			 the President for appointment of a member of the Board of Directors, after
			 consultation with the appropriate committees of Congress.
						(b)Voting
			 rightsEach voting member of the Board of Directors shall have an
			 equal vote in all decisions of the Board of Directors.
					(c)Qualifications
			 of voting membersEach voting member of the Board of Directors
			 shall—
						(1)be a citizen of
			 the United States; and
						(2)have significant
			 demonstrated expertise in—
							(A)the management and
			 administration of a financial institution relevant to the operation of AIFA; or
			 a public financial agency or authority; or
							(B)the financing,
			 development, or operation of infrastructure projects; or
							(C)analyzing the
			 economic benefits of infrastructure investment.
							(d)Terms
						(1)In
			 generalExcept as otherwise provided in this subtitle, each
			 voting member of the Board of Directors shall be appointed for a term of 4
			 years.
						(2)Initial
			 staggered termsOf the voting members first appointed to the
			 Board of Directors—
							(A)the initial
			 Chairperson and 3 of the other voting members shall each be appointed for a
			 term of 4 years; and
							(B)the remaining 3
			 voting members shall each be appointed for a term of 2 years.
							(3)Date of initial
			 nominationsThe initial nominations for the appointment of all
			 voting members of the Board of Directors shall be made not later than 60 days
			 after the date of the enactment of this Act.
						(4)Beginning of
			 termThe term of each of the initial voting members appointed
			 under this subtitle shall commence immediately upon the date of appointment,
			 except that, for purposes of calculating the term limits specified in this
			 section, the initial terms shall each be construed as beginning on January 22
			 of the year following the date of the initial appointment.
						(5)VacanciesA
			 vacancy in the position of a voting member of the Board of Directors shall be
			 filled by the President, and a member appointed to fill a vacancy on the Board
			 of Directors occurring before the expiration of the term for which the
			 predecessor was appointed shall be appointed only for the remainder of that
			 term.
						(e)Meetings
						(1)Open to the
			 public; noticeExcept as provided in paragraph (3), all meetings
			 of the Board of Directors shall be—
							(A)open to the
			 public; and
							(B)preceded by
			 reasonable public notice.
							(2)FrequencyThe
			 Board of Directors shall meet not later than 60 days after the date on which
			 all members of the Board of Directors are first appointed, at least quarterly
			 thereafter, and otherwise at the call of either the Chairperson or 5 voting
			 members of the Board of Directors.
						(3)Exception for
			 closed meetingsThe voting members of the Board of Directors may,
			 by majority vote, close a meeting to the public if, during the meeting to be
			 closed, there is likely to be disclosed proprietary or sensitive information
			 regarding an infrastructure project under consideration for assistance under
			 this Act. The Board of Directors shall prepare minutes of any meeting that is
			 closed to the public, and shall make such minutes available as soon as
			 practicable, not later than 1 year after the date of the closed meeting, with
			 any necessary redactions to protect any proprietary or sensitive
			 information.
						(4)QuorumFor
			 purposes of meetings of the Board of Directors, 5 voting members of the Board
			 of Directors shall constitute a quorum.
						(f)Compensation of
			 membersEach voting member of the Board of Directors shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of basic
			 pay prescribed for level III of the Executive Schedule under section 5314 of
			 title 5, United States Code, for each day (including travel time) during which
			 the member is engaged in the performance of the duties of the Board of
			 Directors.
					(g)Conflicts of
			 interestA voting member of the Board of Directors may not
			 participate in any review or decision affecting an infrastructure project under
			 consideration for assistance under this subtitle, if the member has or is
			 affiliated with an entity who has a financial interest in such project.
					126.Chief executive
			 officer of AIFA
					(a)In
			 generalThe chief executive officer of AIFA shall be a nonvoting
			 member of the Board of Directors, who shall be responsible for all activities
			 of AIFA, and shall support the Board of Directors as set forth in this Act and
			 as the Board of Directors deems necessary or appropriate.
					(b)Appointment and
			 tenure of the chief executive officer
						(1)In
			 generalThe President shall appoint the chief executive officer,
			 by and with the advice and consent of the Senate.
						(2)TermThe
			 chief executive officer shall be appointed for a term of 6 years.
						(3)VacanciesAny
			 vacancy in the office of the chief executive officer shall be filled by the
			 President, and the person appointed to fill a vacancy in that position
			 occurring before the expiration of the term for which the predecessor was
			 appointed shall be appointed only for the remainder of that term.
						(c)QualificationsThe
			 chief executive officer—
						(1)shall have
			 significant expertise in management and administration of a financial
			 institution, or significant expertise in the financing and development of
			 infrastructure projects, or significant expertise in analyzing the economic
			 benefits of infrastructure investment; and
						(2)may not—
							(A)hold any other
			 public office;
							(B)have any financial
			 interest in an infrastructure project then being considered by the Board of
			 Directors, unless that interest is placed in a blind trust; or
							(C)have any financial
			 interest in an investment institution or its affiliates or any other entity
			 seeking or likely to seek financial assistance for any infrastructure project
			 from AIFA, unless any such interest is placed in a blind trust for the tenure
			 of the service of the chief executive officer plus 2 additional years.
							(d)ResponsibilitiesThe
			 chief executive officer shall have such executive functions, powers, and duties
			 as may be prescribed by this Act, the bylaws of AIFA, or the Board of
			 Directors, including—
						(1)responsibility for
			 the development and implementation of the strategy of AIFA, including—
							(A)the development
			 and submission to the Board of Directors of the investment prospectus, the
			 annual business plans and budget;
							(B)the development
			 and submission to the Board of Directors of a long-term strategic plan;
			 and
							(C)the development,
			 revision, and submission to the Board of Directors of internal policies;
			 and
							(2)responsibility for
			 the management and oversight of the daily activities, decisions, operations,
			 and personnel of AIFA, including—
							(A)the appointment of
			 senior management, subject to approval by the voting members of the Board of
			 Directors, and the hiring and termination of all other AIFA personnel;
							(B)requesting the
			 detail, on a reimbursable basis, of personnel from any Federal agency having
			 specific expertise not available from within AIFA, following which request the
			 head of the Federal agency may detail, on a reimbursable basis, any personnel
			 of such agency reasonably requested by the chief executive officer;
							(C)assessing and
			 recommending in the first instance, for ultimate approval or disapproval by the
			 Board of Directors, compensation and adjustments to compensation of senior
			 management and other personnel of AIFA as may be necessary for carrying out the
			 functions of AIFA;
							(D)ensuring, in
			 conjunction with the general counsel of AIFA, that all activities of AIFA are
			 carried out in compliance with applicable law;
							(E)overseeing the
			 involvement of AIFA in all projects, including—
								(i)developing
			 eligible projects for AIFA financial assistance;
								(ii)determining the
			 terms and conditions of all financial assistance packages;
								(iii)monitoring all
			 infrastructure projects assisted by AIFA, including responsibility for ensuring
			 that the proceeds of any loan made, guaranteed, or participated in are used
			 only for the purposes for which the loan or guarantee was made;
								(iv)preparing and
			 submitting for approval by the Board of Directors the documents required under
			 paragraph (1); and
								(v)ensuring the
			 implementation of decisions of the Board of Directors; and
								(F)such other
			 activities as may be necessary or appropriate in carrying out this Act.
							(e)Compensation
						(1)In
			 generalAny compensation assessment or recommendation by the
			 chief executive officer under this subtitle shall be without regard to the
			 provisions of chapter 51 or subchapter III of chapter 53 of title 5, United
			 States Code.
						(2)ConsiderationsThe
			 compensation assessment or recommendation required under this section shall
			 take into account merit principles, where applicable, as well as the education,
			 experience, level of responsibility, geographic differences, and retention and
			 recruitment needs in determining compensation of personnel.
						127.Powers and
			 duties of the board of directorsThe Board of Directors shall—
					(a)as soon as is
			 practicable after the date on which all members are appointed, approve or
			 disapprove senior management appointed by the chief executive officer;
					(b)not later than 180
			 days after the date on which all members are appointed—
						(1)develop and
			 approve the bylaws of AIFA, including bylaws for the regulation of the affairs
			 and conduct of the business of AIFA, consistent with the purpose, goals,
			 objectives, and policies set forth in this subtitle;
						(2)establish
			 subcommittees, including an audit committee that is composed solely of members
			 of the Board of Directors who are independent of the senior management of
			 AIFA;
						(3)develop and
			 approve, in consultation with senior management, a conflict-of-interest policy
			 for the Board of Directors and for senior management;
						(4)approve or
			 disapprove internal policies that the chief executive officer shall submit to
			 the Board of Directors, including—
							(A)policies regarding
			 the loan application and approval process, including—
								(i)disclosure and
			 application procedures to be followed by entities in the course of nominating
			 infrastructure projects for assistance under this Act;
								(ii)guidelines for
			 the selection and approval of projects;
								(iii)specific
			 criteria for determining eligibility for project selection, consistent with
			 title II; and
								(iv)standardized
			 terms and conditions, fee schedules, or legal requirements of a contract or
			 program, so as to carry out this Act; and
								(B)operational
			 guidelines; and
							(5)approve or
			 disapprove a multi-year or 1-year business plan and budget for AIFA;
						(c)ensure that AIFA
			 is at all times operated in a manner that is consistent with this subtitle,
			 by—
						(1)monitoring and
			 assessing the effectiveness of AIFA in achieving its strategic goals;
						(2)periodically
			 reviewing internal policies;
						(3)reviewing and
			 approving annual business plans, annual budgets, and long-term strategies
			 submitted by the chief executive officer;
						(4)reviewing and
			 approving annual reports submitted by the chief executive officer;
						(5)engaging one or
			 more external auditors, as set forth in this subtitle; and
						(6)reviewing and
			 approving all changes to the organization of senior management;
						(d)appoint and fix,
			 by a vote of 5 of the 7 voting members of the Board of Directors, and without
			 regard to the provisions of chapter 51 or subchapter III of chapter 53 of title
			 5, United States Code, the compensation and adjustments to compensation of all
			 AIFA personnel, provided that in appointing and fixing any compensation or
			 adjustments to compensation under this subsection, the Board shall—
						(1)consult with, and
			 seek to maintain comparability with, other comparable Federal personnel;
						(2)consult with the
			 Office of Personnel Management; and
						(3)carry out such
			 duties consistent with merit principles, where applicable, as well as the
			 education, experience, level of responsibility, geographic differences, and
			 retention and recruitment needs in determining compensation of
			 personnel;
						(e)establish such
			 other criteria, requirements, or procedures as the Board of Directors may
			 consider to be appropriate in carrying out this subtitle;
					(f)serve as the
			 primary liaison for AIFA in interactions with Congress, the Executive Branch,
			 and State and local governments, and to represent the interests of AIFA in such
			 interactions and others;
					(g)approve by a vote
			 of 5 of the 7 voting members of the Board of Directors any changes to the
			 bylaws or internal policies of AIFA;
					(h)have the authority
			 and responsibility—
						(1)to oversee
			 entering into and carry out such contracts, leases, cooperative agreements, or
			 other transactions as are necessary to carry out this subtitle with—
							(A)any Federal
			 department or agency;
							(B)any State,
			 territory, or possession (or any political subdivision thereof, including State
			 infrastructure banks) of the United States; and
							(C)any individual,
			 public-private partnership, firm, association, or corporation;
							(2)to approve of the
			 acquisition, lease, pledge, exchange, and disposal of real and personal
			 property by AIFA and otherwise approve the exercise by AIFA of all of the usual
			 incidents of ownership of property, to the extent that the exercise of such
			 powers is appropriate to and consistent with the purposes of AIFA;
						(3)to determine the
			 character of, and the necessity for, the obligations and expenditures of AIFA,
			 and the manner in which the obligations and expenditures will be incurred,
			 allowed, and paid, subject to this Act and other Federal law specifically
			 applicable to wholly owned Federal corporations;
						(4)to execute, in
			 accordance with applicable bylaws and regulations, appropriate
			 instruments;
						(5)to approve other
			 forms of credit enhancement that AIFA may provide to eligible projects, as long
			 as the forms of credit enhancements are consistent with the purposes of this
			 subtitle and terms set forth in this subtitle;
						(6)to exercise all
			 other lawful powers which are necessary or appropriate to carry out, and are
			 consistent with, the purposes of AIFA;
						(7)to sue or be sued
			 in the corporate capacity of AIFA in any court of competent
			 jurisdiction;
						(8)to indemnify the
			 members of the Board of Directors and officers of AIFA for any liabilities
			 arising out of the actions of the members and officers in such capacity, in
			 accordance with, and subject to the limitations contained in this
			 subtitle;
						(9)to review all
			 financial assistance packages to all eligible infrastructure projects, as
			 submitted by the chief executive officer and to approve, postpone, or deny the
			 same by majority vote;
						(10)to review all
			 restructuring proposals submitted by the chief executive officer, including
			 assignation, pledging, or disposal of the interest of AIFA in a project,
			 including payment or income from any interest owned or held by AIFA, and to
			 approve, postpone, or deny the same by majority vote; and
						(11)to enter into
			 binding commitments, as specified in approved financial assistance
			 packages;
						(i)delegate to the
			 chief executive officer those duties that the Board of Directors deems
			 appropriate, to better carry out the powers and purposes of the Board of
			 Directors under this section; and
					(j)to approve a maximum aggregate amount of
			 outstanding obligations of AIFA at any given time, taking into consideration
			 funding, and the size of AIFA’s addressable market for infrastructure
			 projects.
					128.Senior
			 management
					(a)In
			 generalSenior management shall support the chief executive
			 officer in the discharge of the responsibilities of the chief executive
			 officer.
					(b)Appointment of
			 senior managementThe chief executive officer shall appoint such
			 senior managers as are necessary to carry out the purpose of AIFA, as approved
			 by a majority vote of the voting members of the Board of Directors.
					(c)TermEach
			 member of senior management shall serve at the pleasure of the chief executive
			 officer and the Board of Directors.
					(d)Removal of
			 senior managementAny member of senior management may be removed,
			 either by a majority of the voting members of the Board of Directors upon
			 request by the chief executive officer, or otherwise by vote of not fewer than
			 5 voting members of the Board of Directors.
					(e)Senior
			 management
						(1)In
			 generalEach member of senior management shall report directly to
			 the chief executive officer, other than the Chief Risk Officer, who shall
			 report directly to the Board of Directors.
						(2)Duties and
			 responsibilities
							(A)Chief financial
			 officerThe Chief Financial Officer shall be responsible for all
			 financial functions of AIFA, provided that, at the discretion of the Board of
			 Directors, specific functions of the Chief Financial Officer may be delegated
			 externally.
							(B)Chief risk
			 officerThe Chief Risk Officer shall be responsible for all
			 functions of AIFA relating to—
								(i)the
			 creation of financial, credit, and operational risk management guidelines and
			 policies;
								(ii)credit analysis
			 for infrastructure projects;
								(iii)the creation of
			 conforming standards for infrastructure finance agreements;
								(iv)the
			 monitoring of the financial, credit, and operational exposure of AIFA;
			 and
								(v)risk
			 management and mitigation actions, including by reporting such actions, or
			 recommendations of such actions to be taken, directly to the Board of
			 Directors.
								(C)Chief compliance
			 officerThe Chief Compliance Officer shall be responsible for all
			 functions of AIFA relating to internal audits, accounting safeguards, and the
			 enforcement of such safeguards and other applicable requirements.
							(D)General
			 counselThe General Counsel shall be responsible for all
			 functions of AIFA relating to legal matters and, in consultation with the chief
			 executive officer, shall be responsible for ensuring that AIFA complies with
			 all applicable law.
							(E)Chief operations
			 officerThe Chief Operations Officer shall be responsible for all
			 operational functions of AIFA, including those relating to the continuing
			 operations and performance of all infrastructure projects in which AIFA retains
			 an interest and for all AIFA functions related to human resources.
							(F)Chief lending
			 officerThe Chief Lending Officer shall be responsible
			 for—
								(i)all
			 functions of AIFA relating to the development of project pipeline, financial
			 structuring of projects, selection of infrastructure projects to be reviewed by
			 the Board of Directors, preparation of infrastructure projects to be presented
			 to the Board of Directors, and set aside for rural infrastructure
			 projects;
								(ii)the
			 creation and management of—
									(I)a
			 Center for Excellence to provide technical assistance to public sector
			 borrowers in the development and financing of infrastructure projects;
			 and
									(II)an Office of
			 Rural Assistance to provide technical assistance in the development and
			 financing of rural infrastructure projects; and
									(iii)the
			 establishment of guidelines to ensure diversification of lending activities by
			 region, infrastructure project type, and project size.
								(f)Changes to
			 senior managementThe Board of Directors, in consultation with
			 the chief executive officer, may alter the structure of the senior management
			 of AIFA at any time to better accomplish the goals, objectives, and purposes of
			 AIFA, provided that the functions of the Chief Financial Officer set forth in
			 subsection (e)(2)(A) remain separate from the functions of the Chief Risk
			 Officer set forth in subsection (e)(2)(B).
					(g)Conflicts of
			 interestNo individual appointed to senior management may—
						(1)hold any other
			 public office;
						(2)have any financial
			 interest in an infrastructure project then being considered by the Board of
			 Directors, unless that interest is placed in a blind trust; or
						(3)have any financial
			 interest in an investment institution or its affiliates, AIFA or its
			 affiliates, or other entity then seeking or likely to seek financial assistance
			 for any infrastructure project from AIFA, unless any such interest is placed in
			 a blind trust during the term of service of that individual in a senior
			 management position, and for a period of 2 years thereafter.
						129.Special
			 Inspector General for AIFA
					(a)In
			 generalDuring the first 5 operating years of AIFA, the Office of
			 the Inspector General of the Department of the Treasury shall have
			 responsibility for AIFA.
					(b)Office of the
			 Special Inspector GeneralEffective 5 years after the date of the
			 commencement of the operations of AIFA, there is established the Office of the
			 Special Inspector General for AIFA.
					(c)Appointment of
			 Inspector General; removal
						(1)Head of
			 officeThe head of the Office of the Special Inspector General
			 for AIFA shall be the Special Inspector General for AIFA (referred to in this
			 section as the Special Inspector General), who shall be
			 appointed by the President, by and with the advice and consent of the
			 Senate.
						(2)Basis of
			 appointmentThe appointment of the Special Inspector General
			 shall be made on the basis of integrity and demonstrated ability in accounting,
			 auditing, financial analysis, law, management analysis, public administration,
			 or investigations.
						(3)Timing of
			 nominationThe nomination of an individual as Special Inspector
			 General shall be made as soon as is practicable after the effective date under
			 subsection (b).
						(4)RemovalThe
			 Special Inspector General shall be removable from office in accordance with the
			 provisions of section 3(b) of the Inspector General Act of 1978 (5 U.S.C.
			 App.).
						(5)Rule of
			 constructionFor purposes of section 7324 of title 5, United
			 States Code, the Special Inspector General shall not be considered an employee
			 who determines policies to be pursued by the United States in the nationwide
			 administration of Federal law.
						(6)Rate of
			 payThe annual rate of basic pay of the Special Inspector General
			 shall be the annual rate of basic pay for an Inspector General under section
			 3(e) of the Inspector General Act of 1978 (5 U.S.C. App.).
						(d)Duties
						(1)In
			 generalThe Special Inspector General shall conduct, supervise,
			 and coordinate audits and investigations of the business activities of
			 AIFA.
						(2)Other systems,
			 procedures, and controlsThe Special Inspector General shall
			 establish, maintain, and oversee such systems, procedures, and controls as the
			 Special Inspector General considers appropriate to discharge the duty described
			 in paragraph (1).
						(3)Additional
			 dutiesIn addition to the duties specified in paragraphs (1) and
			 (2), the Inspector General shall have the duties and responsibilities of
			 inspectors general under the Inspector General Act of 1978.
						(e)Powers and
			 authorities
						(1)In
			 generalIn carrying out the duties specified in subsection (d),
			 the Special Inspector General shall have the authorities provided in section 6
			 of the Inspector General Act of 1978.
						(2)Additional
			 authorityThe Special Inspector General shall carry out the
			 duties specified in subsection (d)(1) in accordance with section 4(b)(1) of the
			 Inspector General Act of 1978.
						(f)Personnel,
			 facilities, and other resources
						(1)Additional
			 officers
							(A)The Special
			 Inspector General may select, appoint, and employ such officers and employees
			 as may be necessary for carrying out the duties of the Special Inspector
			 General, subject to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title, relating to classification and
			 General Schedule pay rates.
							(B)The Special
			 Inspector General may exercise the authorities under subsections (b) through
			 (i) of section 3161 of title 5, United States Code (without regard to
			 subsection (a) of that section).
							(2)Retention of
			 servicesThe Special Inspector General may obtain services as
			 authorized by section 3109 of title 5, United States Code, at daily rates not
			 to exceed the equivalent rate prescribed for grade GS–15 of the General
			 Schedule by section 5332 of such title.
						(3)Ability to
			 contract for audits, studies, and other servicesThe Special
			 Inspector General may enter into contracts and other arrangements for audits,
			 studies, analyses, and other services with public agencies and with private
			 persons, and make such payments as may be necessary to carry out the duties of
			 the Special Inspector General.
						(4)Request for
			 information
							(A)In
			 generalUpon request of the Special Inspector General for
			 information or assistance from any department, agency, or other entity of the
			 Federal Government, the head of such entity shall, insofar as is practicable
			 and not in contravention of any existing law, furnish such information or
			 assistance to the Special Inspector General, or an authorized designee.
							(B)Refusal to
			 complyWhenever information or assistance requested by the
			 Special Inspector General is, in the judgment of the Special Inspector General,
			 unreasonably refused or not provided, the Special Inspector General shall
			 report the circumstances to the Secretary of the Treasury, without
			 delay.
							(g)Reports
						(1)Annual
			 reportNot later than 1 year after the confirmation of the
			 Special Inspector General, and every calendar year thereafter, the Special
			 Inspector General shall submit to the President a report summarizing the
			 activities of the Special Inspector General during the previous 1-year period
			 ending on the date of such report.
						(2)Public
			 disclosuresNothing in this section shall be construed to
			 authorize the public disclosure of information that is—
							(A)specifically
			 prohibited from disclosure by any other provision of law;
							(B)specifically
			 required by Executive order to be protected from disclosure in the interest of
			 national defense or national security or in the conduct of foreign affairs;
			 or
							(C)a part of an
			 ongoing criminal investigation.
							130.Other
			 personnelExcept as otherwise
			 provided in the bylaws of AIFA, the chief executive officer, in consultation
			 with the Board of Directors, shall appoint, remove, and define the duties of
			 such qualified personnel as are necessary to carry out the powers, duties, and
			 purpose of AIFA, other than senior management, who shall be appointed in
			 accordance with section 249.
				131.ComplianceThe provision of assistance by the Board of
			 Directors pursuant to this Act shall not be construed as superseding any
			 provision of State law or regulation otherwise applicable to an infrastructure
			 project.
				132.Terms and
			 limitations on direct loans and loan guarantees
					(a)Eligibility
			 criteria for assistance from AIFA and terms and limitations of
			 loansAny project whose use or purpose is private and for which
			 no public benefit is created shall not be eligible for financial assistance
			 from AIFA under this subtitle. Financial assistance under this subtitle shall
			 only be made available if the applicant for such assistance has demonstrated to
			 the satisfaction of the Board of Directors that the infrastructure project for
			 which such assistance is being sought—
						(1)is not for the
			 refinancing of an existing infrastructure project; and
						(2)meets—
							(A)any pertinent
			 requirements set forth in this subtitle;
							(B)any criteria
			 established by the Board of Directors or chief executive officer in accordance
			 with this subtitle; and
							(C)the definition of
			 a transportation infrastructure project, water infrastructure project, or
			 energy infrastructure project.
							(b)ConsiderationsThe
			 criteria established by the Board of Directors pursuant to this subtitle shall
			 provide adequate consideration of—
						(1)the economic,
			 financial, technical, environmental, and public benefits and costs of each
			 infrastructure project under consideration for financial assistance under this
			 subtitle, prioritizing infrastructure projects that—
							(A)contribute to
			 regional or national economic growth;
							(B)offer value for
			 money to taxpayers;
							(C)demonstrate a
			 clear and significant public benefit;
							(D)lead to job
			 creation; and
							(E)mitigate
			 environmental concerns;
							(2)the means by which
			 development of the infrastructure project under consideration is being
			 financed, including—
							(A)the terms,
			 conditions, and structure of the proposed financing;
							(B)the credit
			 worthiness and standing of the project sponsors, providers of equity, and
			 co-financiers;
							(C)the financial
			 assumptions and projections on which the infrastructure project is based;
			 and
							(D)whether there is
			 sufficient State or municipal political support for the successful completion
			 of the infrastructure project;
							(3)the likelihood
			 that the provision of assistance by AIFA will cause such development to proceed
			 more promptly and with lower costs than would be the case without such
			 assistance;
						(4)the extent to
			 which the provision of assistance by AIFA maximizes the level of private
			 investment in the infrastructure project or supports a public-private
			 partnership, while providing a significant public benefit;
						(5)the extent to
			 which the provision of assistance by AIFA can mobilize the participation of
			 other financing partners in the infrastructure project;
						(6)the technical and
			 operational viability of the infrastructure project;
						(7)the proportion of
			 financial assistance from AIFA;
						(8)the geographic
			 location of the project in an effort to have geographic diversity of projects
			 funded by AIFA;
						(9)the size of the
			 project and its impact on the resources of AIFA;
						(10)the
			 infrastructure sector of the project, in an effort to have projects from more
			 than one sector funded by AIFA; and
						(11)encourages use of
			 innovative procurement, asset management, or financing to minimize the
			 all-in-life-cycle cost, and improve the cost-effectiveness of a project.
						(c)Application
						(1)In
			 generalAny eligible entity seeking assistance from AIFA under
			 this Act for an eligible infrastructure project shall submit an application to
			 AIFA at such time, in such manner, and containing such information as the Board
			 of Directors or the chief executive officer may require.
						(2)Review of
			 applicationsAIFA shall review applications for assistance under
			 this Act on an ongoing basis. The chief executive officer, working with the
			 senior management, shall prepare eligible infrastructure projects for review
			 and approval by the Board of Directors.
						(3)Dedicated
			 revenue sourcesThe Federal credit instrument shall be repayable,
			 in whole or in part, from tolls, user fees, or other dedicated revenue sources
			 that also secure the infrastructure project obligations.
						(d)Eligible
			 infrastructure project costs
						(1)In
			 generalExcept as provided in paragraph (2), to be eligible for
			 assistance under this subtitle, an infrastructure project shall have project
			 costs that are reasonably anticipated to equal or exceed $100,000,000.
						(2)Rural
			 infrastructure projectsTo be eligible for assistance under this
			 subtitle, a rural infrastructure project shall have project costs that are
			 reasonably anticipated to equal or exceed $25,000,000.
						(e)Loan eligibility
			 and maximum amounts
						(1)In
			 generalThe amount of a direct loan or loan guarantee under this
			 subtitle may not exceed the lesser of 50 percent of the reasonably anticipated
			 eligible infrastructure project costs or, if the direct loan or loan guarantee
			 does not receive an investment grade rating, the amount of the senior project
			 obligations.
						(2)Maximum annual
			 loan and loan guarantee volumeThe aggregate amount of direct
			 loans and loan guarantees made by AIFA in any single fiscal year may not
			 exceed—
							(A)during the first 2
			 fiscal years of the operations of AIFA, $10,000,000,000;
							(B)during fiscal
			 years 3 through 9 of the operations of AIFA, $20,000,000,000; or
							(C)during any fiscal
			 year thereafter, $50,000,000,000.
							(f)State and local
			 permits requiredThe provision of assistance by the Board of
			 Directors pursuant to this subtitle shall not be deemed to relieve any
			 recipient of such assistance, or the related infrastructure project, of any
			 obligation to obtain required State and local permits and approvals.
					133.Loan terms and
			 repayment
					(a)In
			 generalA direct loan or loan guarantee under this subtitle with
			 respect to an eligible infrastructure project shall be on such terms, subject
			 to such conditions, and contain such covenants, representations, warranties,
			 and requirements (including requirements for audits) as the chief executive
			 officer determines appropriate.
					(b)TermsA
			 direct loan or loan guarantee under this subtitle—
						(1)shall—
							(A)be payable, in
			 whole or in part, from tolls, user fees, or other dedicated revenue sources
			 that also secure the senior project obligations (such as availability payments
			 and dedicated State or local revenues); and
							(B)include a rate
			 covenant, coverage requirement, or similar security feature supporting the
			 project obligations; and
							(2)may have a lien on
			 revenues described in paragraph (1), subject to any lien securing project
			 obligations.
						(c)Base interest
			 rateThe base interest rate on a direct loan under this subtitle
			 shall be not less than the yield on United States Treasury obligations of a
			 similar maturity to the maturity of the direct loan.
					(d)Risk
			 assessmentBefore entering into an agreement for assistance under
			 this subtitle, the chief executive officer, in consultation with the Director
			 of the Office of Management and Budget and considering rating agency
			 preliminary or final rating opinion letters of the project under this subtitle,
			 shall estimate an appropriate Federal credit subsidy amount for each direct
			 loan and loan guarantee, taking into account such letter, as well as any
			 comparable market rates available for such a loan or loan guarantee, should any
			 exist. The final credit subsidy cost for each loan and loan guarantee shall be
			 determined consistent with the Federal Credit Reform Act, 2 U.S.C. 661a et
			 seq.
					(e)Credit
			 feeWith respect to each agreement for assistance under this
			 subtitle, the chief executive officer may charge a credit fee to the recipient
			 of such assistance to pay for, over time, all or a portion of the Federal
			 credit subsidy determined under subsection (d), with the remainder paid by the
			 account established for AIFA; provided, that the source of fees paid under this
			 subtitle shall not be a loan or debt obligation guaranteed by the Federal
			 Government. In the case of a direct loan, such credit fee shall be in addition
			 to the base interest rate established under subsection (c).
					(f)Maturity
			 dateThe final maturity date of a direct loan or loan guaranteed
			 by AIFA under this subtitle shall be not later than 35 years after the date of
			 substantial completion of the infrastructure project, as determined by the
			 chief executive officer.
					(g)Rating opinion
			 letter
						(1)In
			 generalThe chief executive officer shall require each applicant
			 for assistance under this subtitle to provide a rating opinion letter from at
			 least 1 ratings agency, indicating that the senior obligations of the
			 infrastructure project, which may be the Federal credit instrument, have the
			 potential to achieve an investment-grade rating.
						(2)Rural
			 infrastructure projectsWith respect to a rural infrastructure
			 project, a rating agency opinion letter described in paragraph (1) shall not be
			 required, except that the loan or loan guarantee shall receive an internal
			 rating score, using methods similar to the ratings agencies generated by AIFA,
			 measuring the proposed direct loan or loan guarantee against comparable direct
			 loans or loan guarantees of similar credit quality in a similar sector.
						(h)Investment-grade
			 rating requirement
						(1)Loans and loan
			 guaranteesThe execution of a direct loan or loan guarantee under
			 this subtitle shall be contingent on the senior obligations of the
			 infrastructure project receiving an investment-grade rating.
						(2)Rating of AIFA
			 overall portfolioThe average rating of the overall portfolio of
			 AIFA shall be not less than investment grade after 5 years of operation.
						(i)Terms and
			 repayment of direct loans
						(1)ScheduleThe
			 chief executive officer shall establish a repayment schedule for each direct
			 loan under this subtitle, based on the projected cash flow from infrastructure
			 project revenues and other repayment sources.
						(2)CommencementScheduled
			 loan repayments of principal or interest on a direct loan under this subtitle
			 shall commence not later than 5 years after the date of substantial completion
			 of the infrastructure project, as determined by the chief executive officer of
			 AIFA.
						(3)Deferred
			 payments of direct loans
							(A)AuthorizationIf,
			 at any time after the date of substantial completion of an infrastructure
			 project assisted under this subtitle, the infrastructure project is unable to
			 generate sufficient revenues to pay the scheduled loan repayments of principal
			 and interest on the direct loan under this subtitle, the chief executive
			 officer may allow the obligor to add unpaid principal and interest to the
			 outstanding balance of the direct loan, if the result would benefit the
			 taxpayer.
							(B)InterestAny
			 payment deferred under subparagraph (A) shall—
								(i)continue to accrue
			 interest, in accordance with the terms of the obligation, until fully repaid;
			 and
								(ii)be
			 scheduled to be amortized over the remaining term of the loan.
								(C)Criteria
								(i)In
			 generalAny payment deferral under subparagraph (A) shall be
			 contingent on the infrastructure project meeting criteria established by the
			 Board of Directors.
								(ii)Repayment
			 standardsThe criteria established under clause (i) shall include
			 standards for reasonable assurance of repayment.
								(4)Prepayment of
			 direct loans
							(A)Use of excess
			 revenuesAny excess revenues that remain after satisfying
			 scheduled debt service requirements on the infrastructure project obligations
			 and direct loan and all deposit requirements under the terms of any trust
			 agreement, bond resolution, or similar agreement securing project obligations
			 under this subtitle may be applied annually to prepay the direct loan, without
			 penalty.
							(B)Use of proceeds
			 of refinancingA direct loan under this subtitle may be prepaid
			 at any time, without penalty, from the proceeds of refinancing from non-Federal
			 funding sources.
							(5)Sale of direct
			 loans
							(A)In
			 generalAs soon as is practicable after substantial completion of
			 an infrastructure project assisted under this subtitle, and after notifying the
			 obligor, the chief executive officer may sell to another entity, or reoffer
			 into the capital markets, a direct loan for the infrastructure project, if the
			 chief executive officer determines that the sale or reoffering can be made on
			 favorable terms for the taxpayer.
							(B)Consent of
			 obligorIn making a sale or reoffering under subparagraph (A),
			 the chief executive officer may not change the original terms and conditions of
			 the direct loan, without the written consent of the obligor.
							(j)Loan
			 guarantees
						(1)TermsThe
			 terms of a loan guaranteed by AIFA under this subtitle shall be consistent with
			 the terms set forth in this subtitle for a direct loan, except that the rate on
			 the guaranteed loan and any payment, pre-payment, or refinancing features shall
			 be negotiated between the obligor and the lender, with the consent of the chief
			 executive officer.
						(2)Guaranteed
			 lenderA guaranteed lender shall be limited to those lenders
			 meeting the definition of that term in section 601(a) of title 23, United
			 States Code.
						(k)Compliance with
			 FCRA—In generalDirect loans and loan guarantees authorized by
			 this subtitle shall be subject to the provisions of the Federal Credit Reform
			 Act of 1990 (2 U.S.C. 661 et seq.).
					134.Compliance and
			 enforcement
					(a)Credit
			 agreementNotwithstanding any other provision of law, each
			 eligible entity that receives assistance under this subtitle from AIFA shall
			 enter into a credit agreement that requires such entity to comply with all
			 applicable policies and procedures of AIFA, in addition to all other provisions
			 of the loan agreement.
					(b)AIFA authority
			 on noncomplianceIn any case in which a recipient of assistance
			 under this subtitle is materially out of compliance with the loan agreement, or
			 any applicable policy or procedure of AIFA, the Board of Directors may take
			 action to cancel unutilized loan amounts, or to accelerate the repayment terms
			 of any outstanding obligation.
					(c)Rule of
			 constructionNothing in this subtitle is intended to affect
			 existing provisions of law applicable to the planning, development,
			 construction, or operation of projects funded under this subtitle.
					135.Audits; reports
			 to the President and Congress
					(a)AccountingThe
			 books of account of AIFA shall be maintained in accordance with generally
			 accepted accounting principles, and shall be subject to an annual audit by
			 independent public accountants of nationally recognized standing appointed by
			 the Board of Directors.
					(b)Reports
						(1)Board of
			 directorsNot later than 90 days after the last day of each
			 fiscal year, the Board of Directors shall submit to the President and Congress
			 a complete and detailed report with respect to the preceding fiscal year,
			 setting forth—
							(A)a summary of the
			 operations of AIFA, for such fiscal year;
							(B)a schedule of the
			 obligations of AIFA and capital securities outstanding at the end of such
			 fiscal year, with a statement of the amounts issued and redeemed or paid during
			 such fiscal year;
							(C)the status of
			 infrastructure projects receiving funding or other assistance pursuant to this
			 subtitle during such fiscal year, including all nonperforming loans, and
			 including disclosure of all entities with a development, ownership, or
			 operational interest in such infrastructure projects;
							(D)a description of
			 the successes and challenges encountered in lending to rural communities,
			 including the role of the Center for Excellence and the Office of Rural
			 Assistance established under this subtitle; and
							(E)an assessment of
			 the risks of the portfolio of AIFA, prepared by an independent source.
							(2)GAONot
			 later than 5 years after the date of the enactment of this Act, the Comptroller
			 General of the United States shall conduct an evaluation of, and shall submit
			 to Congress a report on, activities of AIFA for the fiscal years covered by the
			 report that includes an assessment of the impact and benefits of each funded
			 infrastructure project, including a review of how effectively each such
			 infrastructure project accomplished the goals prioritized by the infrastructure
			 project criteria of AIFA.
						(c)Books and
			 records
						(1)In
			 generalAIFA shall maintain adequate books and records to support
			 the financial transactions of AIFA, with a description of financial
			 transactions and infrastructure projects receiving funding, and the amount of
			 funding for each such project maintained on a publically accessible
			 database.
						(2)Audits by the
			 Secretary and GAOThe books and records of AIFA shall at all
			 times be open to inspection by the Secretary of the Treasury, the Special
			 Inspector General, and the Comptroller General of the United States.
						136.Administrative
			 fees
					(a)In
			 generalIn addition to fees that may be collected under section
			 133(e), the chief executive officer shall establish and collect fees from
			 eligible funding recipients with respect to loans and loan guarantees under
			 this subtitle that—
						(1)are sufficient to
			 cover all or a portion of the administrative costs to the Federal Government
			 for the operations of AIFA, including the costs of expert firms, including
			 counsel in the field of municipal and project finance, and financial advisors
			 to assist with underwriting, credit analysis, or other independent reviews, as
			 appropriate;
						(2)may be in the form
			 of an application or transaction fee, or other form established by the CEO;
			 and
						(3)may be based on
			 the risk premium associated with the loan or loan guarantee, taking into
			 consideration—
							(A)the price of
			 United States Treasury obligations of a similar maturity;
							(B)prevailing market
			 conditions;
							(C)the ability of the
			 infrastructure project to support the loan or loan guarantee; and
							(D)the total amount
			 of the loan or loan guarantee.
							(b)Availability of
			 amountsAmounts collected under paragraphs (1), (2), and (3) of
			 subsection (a) shall be available without further action; provided further,
			 that the source of fees paid under this section shall not be a loan or debt
			 obligation guaranteed by the Federal Government.
					137.Efficiency of
			 AIFAThe chief executive
			 officer shall, to the extent possible, take actions consistent with this
			 subtitle to minimize the risk and cost to the taxpayer of AIFA activities. Fees
			 and premiums for loan guarantee or insurance coverage will be set at levels
			 that minimize administrative and Federal credit subsidy costs to the Government
			 (as defined in section 502 of the Federal Credit Reform Act of 1990) of such
			 coverage, while supporting achievement of the program’s objectives, consistent
			 with policies as set forth in the Business Plan.
				138.FundingThere is appropriated to AIFA to carry out
			 this subtitle, for the cost of direct loans and loan guarantees subject to the
			 limitations under section 132, and for administrative costs, $10,000,000,000,
			 to remain available until expended. Such costs, including the costs of
			 modifying such loans, shall be as defined in section 502 of the Federal Credit
			 Reform Act of 1990. Of this amount, not more than $25,000,000 for each of
			 fiscal years 2012 through 2013, and not more than $50,000,000 for fiscal year
			 2014 may be used for administrative costs of AIFA. Not more than 5 percent of
			 such amount shall be used to offset subsidy costs associated with rural
			 projects. Amounts authorized shall be available without further action.
				CExtension of
			 exemption from alternative minimum tax treatment for certain tax-exempt
			 bonds
				141.Extension of
			 exemption from alternative minimum tax treatment for certain tax-exempt
			 bonds
					(a)In
			 generalClause (vi) of section 57(a)(5)(C) of the Internal
			 Revenue Code of 1986 is amended—
						(1)by striking
			 January 1, 2011 in subclause (I) and inserting January 1,
			 2013; and
						(2)by striking
			 and 2010 in
			 the heading and inserting , 2010,
			 2011, and 2012.
						(b)Adjusted current
			 earningsClause (iv) of section 56(g)(4)(B) of the Internal
			 Revenue Code of 1986 is amended—
						(1)by striking
			 January 1, 2011 in subclause (I) and inserting January 1,
			 2013; and
						(2)by striking
			 and 2010 in
			 the heading and inserting , 2010,
			 2011, and 2012.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2010.
					IISurtax on
			 Millionaires
			201.Surtax on
			 millionaires
				(a)In
			 generalSubchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
					
						VIIISurtax on
				millionaires
							
								Sec. 59B. Surtax on millionaires.
							
							59B.Surtax on millionaires
								(a)General
				ruleIn the case of a taxpayer other than a corporation for any
				taxable year beginning after 2012, there is hereby imposed (in addition to any
				other tax imposed by this subtitle) a tax equal to 0.7 percent of so much of
				the modified adjusted gross income of the taxpayer for such taxable year as
				exceeds $1,000,000 ($500,000, in the case of a married individual filing a
				separate return).
								(b)Inflation
				adjustment
									(1)In
				generalIn the case of any taxable year beginning after 2013,
				each dollar amount under subsection (a) shall be increased by an amount equal
				to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2011 for calendar year 1992 in subparagraph (B)
				thereof.
										(2)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $10,000, such
				amount shall be rounded to the next highest multiple of $10,000.
									(c)Modified
				adjusted gross incomeFor purposes of this section, the term
				modified adjusted gross income means adjusted gross income reduced
				by any deduction (not taken into account in determining adjusted gross income)
				allowed for investment interest (as defined in section 163(d)). In the case of
				an estate or trust, adjusted gross income shall be determined as provided in
				section 67(e).
								(d)Special
				rules
									(1)Nonresident
				alienIn the case of a
				nonresident alien individual, only amounts taken into account in connection
				with the tax imposed under section 871(b) shall be taken into account under
				this section.
									(2)Citizens and
				residents living abroadThe dollar amount in effect under
				subsection (a) shall be decreased by the excess of—
										(A)the amounts
				excluded from the taxpayer’s gross income under section 911, over
										(B)the amounts of any deductions or exclusions
				disallowed under section 911(d)(6) with respect to the amounts described in
				subparagraph (A).
										(3)Charitable
				trustsSubsection (a) shall
				not apply to a trust all the unexpired interests in which are devoted to one or
				more of the purposes described in section 170(c)(2)(B).
									(4)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed under this section shall
				not be treated as tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section
				55.
									.
				(b)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
					
						
							Part VIII. Surtax on
				millionaires.
						
						.
				(c)Section 15 not
			 to applyThe amendment made by subsection (a) shall not be
			 treated as a change in a rate of tax for purposes of section 15 of the Internal
			 Revenue Code of 1986.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				
	
		November 1, 2011
		Read the second time and placed on the
		  calendar
	
